Citation Nr: 0833297	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-00 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to August 
1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision in which the 
RO denied an increased (compensable) rating for right ear 
hearing loss, effective May 18, 2005.  The veteran filed a 
notice of disagreement (NOD) in March 2006; and the RO issued 
a statement of the case (SOC) in December 2006.  The veteran 
filed a substantive appeal in January 2007.  In ;in November 
2007.   the RO issued a supplemental SOC (SSOC) reflecting 
the continued denial of the claim. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  May 2005 and June 2006 VA audiological evaluations  
revealed no worse than Level VIII hearing  in the right ear; 
service connection has not been granted for left ear hearing 
loss.  


CONCLUSION OF LAW

The criteria for a compensable rating for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 3.383, 
4.1, 4.2, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her  possession.  

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

More recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id. 

In this appeal, in pre-rating letters to the veteran dated in 
January and March 2005, and a post-rating letter dated in 
March 2006, the RO fully addressed the notice elements for a 
higher rating.  The January and March 2005 letters informed 
the veteran of what information and evidence must be 
submitted by him and what information and evidence would be 
obtained by VA.  These letters also informed the veteran to 
submit any evidence in his possession pertinent to the 
increased rating claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  

In the March 2006 letter, the RO requested that the veteran 
submit or tell VA about evidence, such as, information about 
on-going treatment records, including VA or other Federal 
treatment records.  This letter also explained how disability 
ratings and effective dates are assigned, as well as the type 
of evidence  that impacts these determinations. The Board 
also notes that the December 2006 SOC set forth the criteria 
for all higher ratings for hearing loss (which suffices, in 
part, for Dingess/Hartman).  

The Board finds that the January and March 2005 VCAA letters, 
which informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased rating, 
read together with the rating criteria mentioned in the 
December 2006 SOC, and the March 2006 letter, which provided 
general notice regarding how disability ratings are 
determined, satisfy the notice requirements of Vazquez-
Flores.  

Moreover, to whatever extent the notice is deficient in 
meeting the Vazquez-Flores requirements., any such deficiency 
is not shown to prejudice the veteran in this case because, 
collectively, these letters reflect such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate an increased rating claim (as 
indicated above), and the evidence of record indicates actual 
knowledge on the part of the veteran and/or his 
representative.  See Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  

The claims file reflects that the veteran had actual 
knowledge of the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the Board notes that in various statements and 
VA treatment reports, the veteran has described the alleged 
effects of his right ear hearing loss disability on daily 
life, and indicated that his disability interferes with his 
ability to perform his job.  These statements indicate 
awareness on the part of the veteran that information about 
such effects is necessary to substantiate a claim for an 
increased rating.  Significantly, the Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vazquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

After issuance of the above-described notice, and opportunity 
for the veteran to respond the November 2007 SSOC reflects 
readjudication of the claim on appeal.  Hence, while some of 
the notice was provided after the initial rating action on 
appeal, the veteran is not shown to be prejudiced by the 
timing of the later, post-rating  notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, VA treatment records, 
and the reports of May 2005 and June 2006 VA audiological 
evaluations.  Also of record are various written statements 
provided by the veteran.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his increased rating claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Analysis

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, DC 6100 (2007).  

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2007).  

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

(a) When the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral 
designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated 
separately.  

(b) When the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  

Where, as here, impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear is assigned a Roman 
Numeral designation of I.  38 C.F.R. § 4.85(f) (2007).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 506 (2007).  The following 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

On VA audiological evaluation of the right ear in May 2005, 
pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
65
65
70
75
68.75

Speech audiometry testing revealed speech recognition ability 
of 52 percent in the right ear, and the veteran was diagnosed 
with moderately-severe sensorineural hearing loss.  

The veteran was afforded another VA audiological evaluation 
in June 2006.  At that time, right ear pure tone thresholds, 
in decibels, were as follows:

HERTZ

1000
2000
3000
4000
Average
RIGHT
70
70
75
85
75

Speech audiometry testing revealed speech recognition ability 
of 72 percent in the right ear, and the veteran was diagnosed 
with mild moderate to profound sensorineural hearing loss.  

The Board notes that the May 2005 and June 2006 audiological 
evaluation results constitute the only pertinent evidence for 
evaluating the veteran's hearing since the September 1, 1983 
effective date of the grant of service connection.  

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the May 
2005 results  reveal Level VIII hearing in the right ear 
based on application of the reported findings to Table VI.  
Application of these findings to Table VII corresponds to a 
noncompensable (0 percent) rating under 38 C.F.R. § 4.85, DC 
6100.  The June 2006 results reveal Level VI hearing in the 
right ear based on application of the reported findings to 
Table VI.  Similarly, application of these findings to Table 
VII also corresponds to a noncompensable rating under 
38 C.F.R. § 4.85, DC 6100.  

The Board notes that the pure tone thresholds recorded on VA 
examination reflect exceptional hearing impairment of the 
right ear as defined by regulation; however, applying 38 
C.F.R. § 4.86(a) would not result in a higher numeral.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his right ear hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.1 (2007).  
 
Furthermore, given the mechanical nature of deriving the 
rating for the veteran's right ear hearing loss, it would 
appear that the provisions of 38 C.F.R. § 3.321 (for 
assignment of a higher rating on an extra-schedular basis, as 
cited to in the December 2006 SOC) would be inapplicable in 
the evaluation of his claim.  However, even if consideration 
of  the provisions of that regulation n evaluating this 
disability was appropriate, the regulatory criteria for 
referral of that claim for assignment of higher rating on an 
extra-schedular basis are not met.

As indicated above, the veteran has generally indicated that 
his right ear hearing loss has impacted his daily life and 
interfered with his job.  However, the disability is not 
objectively shown to markedly interfere with the veteran's 
employment (i.e., beyond that contemplated in the assigned 
rating).  There also is no allegation  or evidence indicating 
that the disability warrants frequent periods of 
hospitalization, or that the disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Hart, cited to above, and the claim for an 
increased rating for right ear hearing loss, to include on an 
extra-schedular basis, pursuant to 38 C.F.R. § 3.321, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A compensable rating for right ear hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


